Exhibit (a)(1)(B) The Exchange Program and withdrawal rights expire at 5:00p.m., PDT, on August 19, 2009 unless the Exchange Program is extended. INSTRUCTIONS TO ELECTION FORMAND INFORMATION SHEET 1. DEFINED TERMS. All terms used in this Election Formand the subsequent Information Sheet but not defined have the meaning given them in the Offer to Exchange, dated July 22, 2009. References in this Election Formto “Company,” “Strasbaugh,” “we,” “us,” “our,” and “ours” mean Strasbaugh and its subsidiary. 2. EXPIRATION DATE. The Exchange Program and any rights to tender or to withdraw a tender of eligible option grants expire at 5:00p.m., PDT, on August 19, 2009, unless the Exchange Program is extended. 3. DELIVERY OF ELECTION FORM. If you intend to tender an eligible option grant or multiple eligible option grants under the Exchange Program, a signed copy of this Election Form, together with a properly completed and signed Information Sheet, must be received by us before 5:00 p.m., PDT, August 19 , 2009 (or such later date as may apply if the Exchange Program is extended). Your Election Formand Information Sheet will be effective only upon receipt by us. We will accept delivery of the signed Election Formand Information Sheet only by one of the methods of delivery described above. The method of delivery is at your own option and risk. You are responsible for making sure that the Election Formand Information Sheet are delivered to the person indicated above. You must allow for delivery time based on the method of delivery that you choose to ensure that we receive your Election Formand Information Sheet on time. You are not required to tender any eligible option grant. For each eligible option grant you choose to tender for exchange, you must tender that entire option grant for the amount of its unexercised portion. On the Information Sheet, please check the box (either “ACCEPT” or “DECLINE”) and initial corresponding to your eligible option grant, indicating the action you wish to take. You do not need to return your stock option agreement relating to each tendered eligible option grant, as it will be automatically cancelled if we accept your eligible option grant for exchange. 4. WITHDRAWAL OF ELECTION. Tenders of eligible option grants made under the Exchange Program may be withdrawn at any time before 5:00 p.m., PDT, on August 19, 2009, unless we extend the expiration date, in which case withdrawals must be received before such later expiration date and time. To withdraw a tendered eligible option grant, you must request a replacement Election Formand Information Sheet a properly completed and signed replacement Election Formand Information Sheet in the manner described in Instruction (3)above. Withdrawals may not be rescinded and any eligible option grant withdrawn will not be considered to be properly tendered, unless the withdrawn eligible option grant is properly re-tendered before the expiration date by following the procedures described in Instruction 3 above. 5. SIGNATURES. Please sign and date the Election Form, and confirm your social security number or other tax identification number.
